Citation Nr: 1750341	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder, to include secondary to posttraumatic stress disorder (PTSD) and/or cervical degenerative disc disease, status post disc excision and anterior fusion.

2.  Entitlement to an effective date prior to April 8, 2008 for service connection for lumbar degenerative disc disease.

3.  Entitlement to an effective date earlier than August 24, 2015 for service connection for right upper extremity radiculopathy.

4.  Entitlement to a disability rating in excess of 10 percent from April 8, 2008 to February 7, 2016 for lumbar degenerative disc disease.

5.  Entitlement to an evaluation in excess of 20 percent from February 8, 2016 for lumbar degenerative disc disease. 

6.  Entitlement to an initial disability rating in excess of 20 percent for right upper extremity radiculopathy.
REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served from August 1978 to December 1978 with additional service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Certain of the Veteran's claims were remanded by the Board in November 2012, June 2014, and December 2016. 

In an April 2016 rating decision, the Veteran was awarded a total disability rating based on individual unemployability, effective February 21, 2008, the original date of his claim for service connection.

The issue of entitlement to an increased rating for right upper extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea which was diagnosed after he retired from National Guard Service.  

2.  The Veteran's current sleep apnea is not linked to any period of qualifying service or to any service-connected disability.  

3.  Prior to April 8, 2008, VA received no communication indicating an intent to apply for entitlement to service connection for a back disorder to include degenerative disc disease of the lumbar spine.  

4.  Radiculopathy of the right upper extremity is not shown until August 24, 2015.  

5.  Prior to February 8, 2016, the Veteran's service-connected lumbar degenerative disc disease was manifested by limitation of motion, but with forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, along with complaints of pain and discomfort; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, and incapacitating episodes requiring bed rest prescribed by a physician are not shown.  

6.  Since, February 8, 2016 the Veteran's service-connected lumbar degenerative disc disease has been manifested by limitation of motion, but with forward flexion greater than 30 degrees, along with complaints of pain and discomfort; ankylosis and incapacitating episodes requiring bed rest prescribed by a physician are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2.  The criteria for an effective date prior to April 8, 2008 for the grant of entitlement to service connection for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2017).

3.  The criteria for an effective date prior to August 24, 2015 for the grant of entitlement to service connection for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2017).

4.  The criteria for a disability rating in excess of 10 percent for lumbar degenerative disc disease prior to February 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2017).

5.  The criteria for a disability rating in excess of 20 percent for lumbar degenerative disc disease since February 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2014).  Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Service connection has been established for multiple disabilities, so the appellant is a veteran for VA purposes.  However, a brief discussion of the Veteran's service is in order.  The Veteran served in the National Guard.  A DD 214 indicates that he served on active duty form August to December 1978; however, orders in his service personnel records indicated that this was a period of ADT rather than active duty.  Nevertheless, after this he returned to the control of the National Guard.  Service personnel records indicate that he served in the Army National Guard from May 1978 to July 1983, when he transferred to the Air National Guard and served from July 1983 until his retirement in April 2000.  The record also establishes that during his time in the Air National Guard he was a civilian technician; this is a civilian position which is a state employee who works for the National Guard.  

II.  Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In March 2009, the Veteran filed a claim for "disability compensation benefits for sleep disorder as a direct service-connected disability and possibly secondary to a mental disorder/PTSD.  I have difficulty sleeping since I was attacked during Advanced Individual Training in 1978 with the Army.  I suffer from nightmares as a result of either visual or aural triggers.  This causes me to awaken covered in sweat-and sometimes screaming I am not always able to get back to sleep.  I am being treated for this with medication.  It helps me sleep."  

In the Veteran's initial claim for service connection for a "sleep disorder" it appears that he was asserting that he somehow warranted service connection for a psychiatric disability separate from his service-connected PTSD.  There are a few private medical records showing a diagnosis of sleep disorder, which is being treated with psychotropic medication.  Accordingly, to the extent that the Veteran has complaints of nightmares, or difficulty sleeping due to psychiatric symptoms, these are symptoms of his service-connected PTSD for which he is already service-connected.  

The RO addressed the Veteran's claim as being for sleep apnea.  

Private medical treatment records confirm that the Veteran was diagnosed with obstructive sleep apnea in September 2006 and March 2010.

In July 2014, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported the prior diagnoses of obstructive sleep apnea in 2006 and 2010.  He reported that he refused to use a CPAP machine to treat his symptoms.  The examiner's medical opinion was that Veteran's sleep apnea was not related to his service-connected disabilities including his psychiatric disorder / PTSD or his orthopedic disabilities resulting in pain as the pathophysiology of sleep apnea is not related to pain disorder or PTSD.  

In October 2014, the Veteran's attorney submitted a copy of an article from the internet.  This article asserted that sleep apnea can contribute to anxiety disorder symptoms, including PTSD symptoms.  Essentially, the article asserted that sleep apnea can cause or aggravate psychiatric disorders such as PTSD and anxiety disorders.  However, the Veteran is service-connected for PTSD.  In order to warrant service connection for sleep apnea he needs to show that his service-connected disabilities such as PTSD or his spine disorders cause or aggravate the sleep apnea.  Rather than assert this causative link, the article asserts the exact opposite, that the nonservice-connected sleep apnea aggravates the service-connected PTSD.  Accordingly, this article is not probative of the issue at hand.  

In February 2016, another VA Compensation and Pension examination of the Veteran was conducted.  The examiner again confirmed the diagnosis of obstructive sleep apnea.  Again, the examiner's medical opinion was that the claimed sleep apnea was not caused or aggravated by the Veteran's service-connected disabilities, as no consistent and established clinical evidence has attributed PTSD and cervical spine conditions as etiologies for obstructive sleep apnea, and as there has been no documented evidence of sleep apnea related respiratory failure or complications since diagnosis in 2006 despite the Veteran not using a CPAP.  

In February 2017, the most recent VA examination of the Veteran was conducted and again confirmed the diagnosis of sleep apnea.  The examiner's medical opinion was that it was less likely than not that the Veteran's sleep apnea is related to the claimant's active duty service, including the physical altercation with a neck injury which he reported during his period of service in 1978.  The VA examiner explained that the Veteran reported being assaulted in 1978 and was diagnosed with sleep apnea in 2006 which is 39 years later.  While the Veteran states that he has had symptoms of sleep apnea following the incident in service in 1978, none of this is indicated in the service treatment records.  He did not seek help for his snoring issues, have a sleep study, or treatment until 2006.  According to the examiner, it is highly unlikely that the sleep apnea would take so long to manifest itself from an incident almost 40 years prior.  The VA examiner opined that it is at least as likely as not that the Veteran's sleep apnea is caused by a combination of factors including age, obesity, and male gender. 

The examiner addressed the assertion that the sleep apnea was related to the claimant's active duty service, including the physical altercation that led to the Veteran's service-connected cervical degenerative disc disease, specifically a 2015 article submitted by the Veteran.  The examiner reviewed the article (Egyptian journal of chest diseases and tuberculosis, 2015), and indicated that it was based upon a non-randomized study of only 36 patients who were all also obese, which is the main risk factor for obstructive sleep apnea.  Moreover, as "the authors stated in their conclusion, because of the small size of study and cross-sectional design, as well as the absence of normal references values for Cobbs angles and atlas angles on X-ray (cervical spine mechanics), further studies are needed.  Of note, the American college of physicians, and the American College of Cardiology have not accepted a causal link between cervical spine mechanics and sleep apnea."  The examiner also stated that there is no established link between sleep apnea and PTSD that is accepted by the medical community as a whole.  

Simply put the Veteran has a current diagnosis of sleep apnea which was initially diagnosed in 2006.  There is no probative evidence which links the current sleep apnea to a qualifying period of service, or shows that it is caused or aggravated by service-connected disability.  To the extent that the Veteran has submitted articles which claim to link sleep apnea to service-connected disabilities, these studies were addressed and discounted by the probative medical opinions of record.  Also, these articles do not specifically link the Veteran's sleep apnea to any of his service-connected disabilities.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing snoring since 1978.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of sleep apnea or as to its etiology is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current sleep apnea disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of snoring, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's sleep apnea was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Earlier Effective Dates

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2017).

The Veteran asserts he warrants earlier effective dates for grants of service connection for lumbar degenerative disc disease, and for right upper extremity radiculopathy.  The effective date of service connection for his low back disability is April 8, 2008, while the effective date of service connection for his right upper extremity radiculopathy is August 24, 2015.  

On February 21, 2008, the Veteran's initial claim for service connection was received by VA.  On the form the Veteran specifically indicated that he was claiming service connection for two disabilities:  PTSD and a neck injury.  

As the Veteran pursued his claim a large number of records including statements, service treatment records, and service personnel records were submitted and received by VA on April 8, 2008.  Because the information submitted was not entirely specific to the two prior claims, VA contacted the Veteran.  A VA Form 119, report of contact, dated April 11, 2008 indicates that the Veteran returned the call and confirmed that he would also like to file a claim for a back condition, among others.  

Simply put, with respect to the claim for service connection for lumbar degenerative disc disease, there is no evidence that the Veteran submitted a claim for service connection for this disability prior to April 8, 2008, when he submitted a large batch or records.  Even then, it required VA confirmation by a telephone call on April 11, 2008 to ascertain that he was actually claiming service connection for a back disability.  Therefore, the appropriate effective date for service connection for lumbar degenerative disc disease is April 8, 2008.  

With respect to the Veteran's claim for an earlier effective date for right upper extremity radiculopathy, the evidence does not show that cervical radiculopathy to the right upper extremity was diagnosed until August 24, 2015.  Thus, the effective date cannot be earlier than that date.  See 38 C.F.R. § 3.400.  Notably, at the July 2008 VA examination the Veteran had absent reflexes in the right upper extremity but was not diagnosed with radiculopathy.  At the May 2014 VA examination, right upper extremity reflexes, strength, and sensory testing were all normal.  The examiner specifically found that the right upper extremity was not affected by radiculopathy.  Private treatment records from Dr. G. include multiple reports in 2014 noting that the Veteran had cervicalgia with "no significant radiculopathy."  The first showing of cervical radiculopathy is in a treatment note from Dr. G. on August 24, 2015.  Thus, this is the proper effective date.  Id.  

IV.  Increased Ratings for Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

This appeal is from the initial disability rating assigned upon the award of service connection for lumbar degenerative disc disease.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected lumbar spine disability is rated at 10 percent prior to February 8, 2016 and at 20 percent rating thereafter.  The Diagnostic Codes indicated is 5242 for degenerative arthritis of the spine, but the Board will also consider Diagnostic Code 5243 for intervertebral disc syndrome.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017). 

It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2017). 

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017). Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).

The medical evidence indicates that the Veteran is diagnosed with degenerative disc disease of the lumbar spine (intervertebral disc syndrome).  Diagnostic Code 5243 rates intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under rating criteria for incapacitating episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).  Review of the record does not reveal that the Veteran has had any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Accordingly, rating the Veteran's low back disability under these criteria is not warranted.  

Again, the Veteran is service-connected for lumbar degenerative disc disease rated at 10 percent prior to February 8, 2016 and at 20 percent thereafter.  

In June 2014 a VA examination of the Veteran was conducted.  The examiner indicated a diagnosis of intervertebral disc syndrome of the thoracolumbar spine.  The Veteran reported long term treatment for chronic pain, primarily being his service-connected cervical spine disorder, but that the medications also help his symptoms of low back pain.  He had flare-ups of pain.  Range of motion testing of the thoracolumbar spine on repetitive motion revealed decreased ranges of motion over initial testing with:  forward flexion to 80 degrees; extension to 15 degrees; right and left lateral flexion to 15 degrees, bilaterally; and right and left lateral rotation to 30 degrees or greater bilaterally.  Functional impairment after repetitive motion included:  less movement than normal; excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing and/or weight-bearing; and lack of endurance.  Physical examination revealed tenderness to palpation, but no muscle spasm.  Guarding was present but did not result in abnormal spine contour or abnormal gait.  Ankylosis of the spine was not present.  The Veteran did not have radiculopathy or any other neurological abnormalities related to the back.  

Treatment records throughout the period on appeal reflect that the Veteran's primary symptoms were complaints of neck pain.  To the extent that he reported complaints of low back pain they were secondary to his neck symptoms; however his pain management for his chronic neck pain also treated his symptoms of low back pain.  For example, a September 2014 private treatment record indicates complaints of muscle spasm of both the neck and low back which were treated with prescribed medication.  These records do not provide ranges of motion or document other criteria which meet the criteria considered by the rating schedule.  

In February 2016 another VA Compensation and Pension examination of the Veteran was conducted.  The diagnosis indicated both arthritis and degenerative disc disease of the thoracolumbar spine.  The Veteran reported long term treatment for chronic pain including neck and low back pain.  He had flare-ups of the condition with prolonged standing or walking and certain sleeping positions, and described the functional impairment as impacting heavy lifting and carrying.  Range of motion testing of the thoracolumbar spine on repetitive motion revealed decreased ranges of motion over initial testing with:  forward flexion to 60 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees, bilaterally; and right and left lateral rotation to 20 degrees or greater bilaterally.  Functional impairment after repetitive motion included:  pain, fatigue, weakness and lack of endurance.  Physical examination revealed tenderness to palpation and muscle spasm but that they did not result in abnormal spine contour or abnormal gait.  Ankylosis of the spine was not present.  The Veteran did not have radiculopathy or any other neurological abnormalities related to the back.  

The evidence is against the assignment of a disability rating in excess of 10 percent for the lumbar degenerative disc disease prior to February 8, 2016.  Review of all of the evidence, including the VA examination reports and lay statements of record, does not show that the Veteran has forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any ankylosis of the spine, or that he has any incapacitating episodes requiring bedrest prescribed by a physician.  In fact, VA examiners have specifically found these conditions are not present.  Medical treatment records confirm that he is treated for chronic pain which include complaints of low back pain, and that he is prescribed pain medication.  Medical records related to his chronic pain management do not contain evidence which specifically addresses the rating criteria.  

The evidence is against the assignment of a disability rating in excess of 20 percent for the lumbar degenerative disc disease for any period of time covered by this appeal.  Review of all of the evidence, including the VA examination reports and lay statements of record, does not show that the Veteran has forward flexion of the thoracolumbar spine limited to 30 degrees or less, any ankylosis of the spine, or that he has any incapacitating episodes requiring bedrest prescribed by a physician.  In fact, VA examiners have specifically found these conditions are not present.  Medical treatment records confirm that he is treated for chronic pain which include complaints of low back pain, and that he is prescribed pain medication.  Medical records related to his chronic pain management do not contain evidence which specifically addresses the rating criteria.  

Similarly, the evidence is against assignment of any separate rating based on neurological symptomatology due to the Veteran's back disability.  The record does not reflect the Veteran has any separate neurological disabilities, such as radiculopathy or bowel/bladder disturbance, and both VA examiners specifically noted radiculopathy and other neurological symptomatology was not present.  

Given the above, the preponderance of the evidence is against a finding that ratings higher than those already assigned are warranted for the Veteran's lumbar degenerative disc disease.  Therefore, the claim is denied.    


ORDER

Service connection for sleep apnea is denied.  

An effective date prior to April 8, 2008 for service connection for lumbar degenerative disc disease is denied.  

An effective date prior to August 24, 2015 for service connection for right upper extremity radiculopathy is denied.

A disability rating in excess of 10 percent prior to February 8, 2016 for service-connected lumbar degenerative disc disease is denied.    

A disability rating in excess of 20 percent since February 8, 2016 for service-connected lumbar degenerative disc disease is denied.


REMAND

In February 2016, the most recent Compensation and Pension examination related to the Veteran's radiculopathy of the right upper extremity was conducted.  In May and September 2016 letters, the Veteran's attorney asserted an increase in severity since the prior examination.  A new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded the appropriate examination to ascertain the current level of severity of his radiculopathy of the right upper extremity.  

2.  After the above development has been completed, the Veteran's claim must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


